Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 1 of 11




   EXHIBIT 1
Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 2 of 11
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 3 of 11


3. From January 1, 2002, to the present, produce all   2010–     For the same reasons as stated above for RFP 2 and 4, information
minutes, recordings, summaries, or reports of          Present   related to markets, and competition in search and search advertising
meetings, whether formal or informal, of your                    dating back to 2002 is relevant and proportional to Plaintiffs’
company’s (and each of its divisions’ or                         allegations, theories, and presentation of the case.
subsidiaries’) board of directors (including
committees or subgroups), addressing or discussing:              In addition, former Google CEO Eric Schmidt was a member of the
a. Search distribution;                                          board of directors for both Google and Apple from 2006–2009. Mr.
b. Competition, competitors, strategy, or market                 Schmidt resigned from Apple’s board of directors after numerous of
analyses in search advertising; or                               conflicts of interest. See Apple Press Release,
c. Competition, competitors, strategy, or market                 https://www.apple.com/newsroom/2009/08/03Dr-Eric-Schmidt-
analyses in digital advertising.                                 Resigns-from-Apples-Board-of-Directors/ (“Unfortunately, as
                                                                 Google enters more of Apple’s core businesses, with Android and
                                                                 now Chrome OS, Eric’s effectiveness as an Apple Board member
                                                                 will be significantly diminished, since he will have to recuse
                                                                 himself from even larger portions of our meetings due to potential
                                                                 conflicts of interest. Therefore, we have mutually decided that now
                                                                 is the right time for Eric to resign his position on Apple’s Board.”).
                                                                 Google’s proportionality argument also fails because Plaintiffs are
                                                                 amenable to accepting Google’s offer of “one copy of nonprivileged
                                                                 responsive minutes, recordings, and formal reports of meetings of
                                                                 Google’s board of directors (including committees or subgroups).”
                                                                 Google’s Responses and Objections to Plaintiffs’ Second RFP.
                                                                 Plaintiffs simply request that Google pull such documents back to
                                                                 2002.




                                                                 2
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 4 of 11


7. From January 1, 2005, to the present, produce all    2014–     Information related to competition and quality in search and search
documents addressing or discussing:                     Present   advertising dating back to 2005 is relevant and proportional to
a. User preferences regarding privacy protections and             Plaintiffs’ allegations, theories, and presentation of the case related to
advertisements with regard to general search                      Google’s early search-distribution strategy, restrictive conduct, and
services;                                                         competitive effects. See generally AC ¶¶ 4–10, 88, 97, 101, 108–10,
b. Google’s requests for, or receipt of, consumer or              111–65.
third party data as part of Google’s provision of
general search services;                                          Google’s search distribution and strategic relationships with partners,
c. The use of technology to limit or block ads                    including Apple, began as early as 2002. Google’s search-
provided by Google’s search engine, and Google’s                  advertising-revenue-share agreements with distribution partners
efforts to avoid or defeat these efforts, including               began at least as early as 2005. Google purchased Android in 2005
agreements with companies that develop and sell ad-               and released a licensable version of Android in 2007. Google
blocking technology; and                                          released its Chrome browser in 2008.
d. Google’s competitive response to the privacy
innovations of alternative search engines.                        Documents discussing Google’s search engine, as well as the lead up
                                                                  to the development of Chrome, in relation to ads, data, and privacy
                                                                  issues are plainly relevant to this case. See, e.g., Preston Gralla,
                                                                  Chrome: Google’s biggest threat to your privacy,
                                                                  COMPUTERWORLD, Sept. 4, 2008,
                                                                  https://www.computerworld.com/article/2480353/chrome--google-s-
                                                                  biggest-threat-to-your-privacy.html. Further, this early temporal view
                                                                  is particularly important to examine the more competitive market
                                                                  conditions that existed in 2005 and on. Accordingly, documents
                                                                  dating back to 2005 are relevant and within the reasonable temporal
                                                                  scope for this RFP.




                                                                  3
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 5 of 11


8. From January 1, 2005, to the present, produce all     2014–     For the same reasons stated above in RFP 7, information related to
documents addressing or discussing the impact of         Present   quality and scale in search and search advertising dating back to 2005
data or scale on the quality of search or search                   is relevant and proportional to Plaintiffs’ allegations, theories, and
advertising products or services, including the use of             presentation of the case related to Google’s early search distribution
data to improve search or search advertising products              strategy, restrictive conduct, and competitive effects.
or services.
                                                                   Further, Google’s distribution of Android and Chrome are
                                                                   inextricably linked to issues related to data and scale. Further, this
                                                                   early temporal view is particularly important to examine the more
                                                                   competitive market conditions that existed in 2005 and on.
                                                                   Accordingly, documents dating back to 2005 are relevant and within
                                                                   the reasonable temporal scope for this RFP.

                                                                   The 2005 time period is also relevant given Google’s public
                                                                   comments during that time period regarding the importance (or lack
                                                                   thereof) scale (data) to machine learning and search. See Franz Oz,
                                                                   The Machines do the translating, GOOGLE OFFICIAL BLOG, Aug.
                                                                   22, 2005 (providing an example of how one element in building
                                                                   better language models is using more data collected over longer
                                                                   periods of time); Paul Haahr & Steve Baker, Making search better in
                                                                   Catalonia, Estonia, and everywhere else, GOOGLE OFFICIAL
                                                                   BLOG, Mar. 25, 2008,
                                                                   https://googleblog.blogspot.com/2008/03/making-search-better-in-
                                                                   catalonia.html (“One element in building better [search] language
                                                                   models is using more data collected over longer periods of time.”);
                                                                   Michael Learmonth, How Google is Trying to Hold Up the
                                                                   Microsoft-Yahoo Deal, BUSINESS INSIDER, Oct. 13, 2009,
                                                                   https://www.businessinsider.com/how-google-is-trying-to-hold-up-
                                                                   the-microsoft-yahoo-partnership-2009-10 (“[Google] hasn't taken an
                                                                   official position on the proposed deal, but it is quietly disseminating a
                                                                   view to regulators, politicians, analysts and journalists: that the need
                                                                   for scale is not a valid case for approving Microsoft's search deal
                                                                   with Yahoo. . . . In public, Google’s message is being carried forth by
                                                                   top Google executives such as last month when Google chief
                                                                   economist Hal Varian told CNET he thinks the scale argument is
                                                                   ‘bogus.’”).

                                                                   4
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 6 of 11


12. From January 1, 2005, to the present, produce all    2010–     Information dating back to 2005 is relevant and proportional to
documents addressing or discussing:                      Present   Plaintiffs’ allegations, theories, and presentation of the case related to
a. Google’s strategy related to the development of the             Google’s early search distribution strategy, restrictive conduct, and
Chrome browser;                                                    competitive effects. See generally AC ¶¶ 4–10, 88, 97, 101, 108–10,
b. The effect of the United States v. Microsoft                    111–65.
consent decree on the success of Chrome;
c. The quality of Chrome browser and any                           In addition, the Consent Decree in United States v. Microsoft was
comparisons to alternative web browsers, including                 issued in 2001. Google thereafter developed its Chrome browser,
for factors such as ease of use, speed, relevance of               ultimately releasing the product to the general public in 2008.
results, the protection, safety, and security of                   Further, this early temporal view is important to examine the more
consumers’ identities and information, and                         competitive market conditions that existed in 2005 and on.
consumers’ control over tracking and advertising                   Accordingly, documents dating back to 2005 are relevant and within
(e.g., providing “ad blocking”);                                   the reasonable temporal scope for this RFP.
d. Any studies, surveys, or analyses conducted on
browser usage and switching between browsers                       Further, Plaintiffs have offered to limit the time period for search
(including any underlying data); and                               strings targeting 12(e) to 2009 to the present.
e. The effect of the European Union’s 2010 Microsoft
browser choice screen remedy on Chrome usage or
adoption in the European Union
14. From January 1, 2008, to the present, produce all    2010–     Information related to the Monobar dating back to 2008 is relevant
documents or data addressing or discussing the           present   and proportional to Plaintiffs’ allegations, theories, and presentation
frequency with which Chrome browser users (1)                      of the case related to Google’s early search distribution strategy,
enter search queries into the monobar (or “address                 restrictive conduct, and competitive effects. See generally AC ¶¶ 4–
bar”), and (2) navigate to a search engine before                  10, 88, 97, 101, 108–10, 111–65.
entering a search query.
                                                                   Additionally, Google released its Chrome browser in 2008.
                                                                   Accordingly, documents dating back to 2008 regarding Chrome
                                                                   users’ search habits are relevant and within the reasonable temporal
                                                                   scope for this RFP. See, e.g., Preston Gralla, Chrome: Google’s
                                                                   biggest threat to your privacy, COMPUTERWORLD, Sept. 4, 2008,
                                                                   https://www.computerworld.com/article/2480353/chrome--google-s-
                                                                   biggest-threat-to-your-privacy.html.




                                                                   5
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 7 of 11


17. From January 1, 2007, to the present, produce all   2010–     Information related to the effect of Google’s agreements on device
documents addressing or discussing how Google’s         Present   prices dating back to 2007 is relevant and proportional to Plaintiffs’
payments to third parties have affected, or are                   allegations, theories, and presentation of the case related to Google’s
intended to affect, device prices.                                early search distribution strategy, restrictive conduct, and competitive
                                                                  effects. See generally AC ¶¶ 4–10, 88, 97, 101, 108–10, 111–65.

                                                                  Google purchased Android in 2005 and released a licensable version
                                                                  of Android in 2007. Google’s search-advertising-revenue-share
                                                                  agreements with distribution partners began at least as early as 2005.
                                                                  Further, this early temporal view is particularly important to examine
                                                                  the more competitive market conditions that existed in 2007 and on.
                                                                  Accordingly, documents dating back to 2007 are relevant and within
                                                                  the reasonable temporal scope for this RFP.
18. From January 1, 2007, to the present, produce all   2010–     Information relating to competition in search and search advertising
documents addressing or discussing the efficacy of      Present   dating back to 2007 is relevant and proportional to Plaintiffs’
different channels for advertising, promoting, or                 allegations, theories, and presentation of the case related to Google’s
distributing search engines, including documents                  early search distribution strategy, restrictive conduct, and competitive
comparing or contrasting different channels.                      effects. See generally AC ¶¶ 4–10, 88, 97, 101, 108–10, 111–65.

                                                                  Google’s search distribution and strategic relationships with partners,
                                                                  including Apple, began as early as 2002. Google’s search-
                                                                  advertising-revenue-share agreements with distribution partners
                                                                  began at least as early as 2005. Google purchased Android in 2005
                                                                  and released a licensable version of Android in 2007. The efficacy of
                                                                  different channels for advertising, promoting, or distributing search
                                                                  engines on mobile devices and elsewhere, is plainly relevant to the
                                                                  claims in this case. Further, this early temporal view is particularly
                                                                  important to examine the more competitive market conditions that
                                                                  existed in 2007 and on. Accordingly, documents dating back to 2007
                                                                  are relevant and within the reasonable temporal scope for this RFP.




                                                                  6
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 8 of 11


20. From January 1, 2004, to the present, produce all   2010–     Information relating to Google’s agreements with third-parties for the
documents addressing or discussing:                     Present   provision of map-based searches dating back to 2004 is relevant and
a. Any agreements and payments between Google                     proportional to Plaintiffs’ allegations, theories, and presentation of
and any third party, including Apple, regarding the               the case related to Google’s early search distribution strategy,
provision of map-based searches; and                              restrictive conduct, and competitive effects. See generally AC ¶¶ 4–
b. The functionality or usage of general search                   10, 88, 97, 101, 108–10, 111–65.
services as compared to map-based search services
(such as Google Maps, Waze, Apple Maps, and Bing                  Google’s search distribution and strategic relationships with partners,
Maps), local search services (such as Yelp), or any               including Apple, began as early as 2002. Google’s search-
other specialized search service.                                 advertising-revenue-share agreements with distribution partners
                                                                  began at least as early as 2005. In addition, Google launched Google
                                                                  Maps in February 2005. See Bret Taylor, Mapping Your Way,
                                                                  GOOGLE OFFICAL BLOG, Feb. 8 2005, https://googleblog.
                                                                  blogspot.com/2005/02/mapping-your-way.html. Further, this early
                                                                  temporal view is particularly important to examine the more
                                                                  competitive market conditions that existed in 2004 and on.
                                                                  Accordingly, documents dating back to 2004 are relevant and within
                                                                  the reasonable temporal scope for this RFP.




                                                                  7
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 9 of 11


21. From January 1, 2007, to the present, produce all   Google        Information relating to competition between Android and Apple’s
documents addressing or discussing:                     intends to    operating systems dating back to 2007 is relevant and proportional to
a. Competition between Google’s Android OS and          limit its     Plaintiffs’ allegations, theories, and presentation of the case related to
Apple’s iOS operating systems;                          document      Google’s early search distribution strategy, restrictive conduct, and
b. Consumer switching behavior between Android          collection    competitive effects. See generally AC ¶¶ 4–10, 88, 97, 101, 108–10,
and iOS on mobile devices;                              for Subpart   111–65.
c. Competition between Apple Maps and Google            21(c) to
Maps/Waze; and                                          2012 to the   Google’s search distribution and strategic relationships with partners,
d. Consumer switching behavior between Apple            present.      including Apple, began as early as 2002. Google’s search-
Maps and Google Maps/Waze.                                            advertising-revenue-share agreements with distribution partners
                                                                      began at least as early as 2005. Google purchased Android in 2005
                                                                      and released a licensable version of Android in 2007, the same year
                                                                      Apple released the iPhone and its mobile OS. Further, this early
                                                                      temporal view is important to examine the more competitive market
                                                                      conditions that existed in 2007 and on. Accordingly, documents
                                                                      dating back to 2007 are relevant and within the reasonable temporal
                                                                      scope for this RFP.

                                                                      In addition, Plaintiffs accept Google’s limited time period (2012 to
                                                                      the present) for search strings targeting 21(c).
34. Produce all documents addressing or discussing:     2014–         Information relating to markets and competition, quality, and scale in
a. Any considerations of or plans to develop or         Present       search and search advertising dating back to 2010 is relevant and
acquire specialized search services; and                              proportional to Plaintiffs’ allegations, theories, and presentation of
b. The effect of Google’s agreements with third                       the case related to Google’s early search distribution strategy,
parties on the success or failure of competing                        restrictive conduct, and competitive effects. See generally AC ¶¶ 4–
specialized search services.                                          10, 88, 97, 101, 108–10, 111–65.

                                                                      In particular, Google’s search distribution and strategic relationships
                                                                      with partners, including Apple, began as early as 2002. Google’s
                                                                      search-advertising-revenue-share agreements with distribution
                                                                      partners began at least as early as 2005. Google purchased Android in
                                                                      2005 and released a licensable version of Android in 2007.
                                                                      Accordingly, documents dating back to 2010 are relevant and within
                                                                      the reasonable temporal scope for this RFP.



                                                                      8
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 10 of 11


35. Produce all documents:                                2014–     Information relating to voice assistants and internet of things devices
a. Comparing the relative qualities or desirability of    Present   dating back to 2010 is relevant and proportional to Plaintiffs’
Google Assistant and alternative assistants; and                    allegations, theories, and presentation of the case related to Google’s
b. Addressing or discussing required “hotwords” or                  early search distribution strategy, restrictive conduct, and competitive
dedicated hardware buttons used to activate Google                  effects. See generally AC ¶¶ 4–10, 88, 97, 101, 108–10, 111–65.
Assistant or alternative assistants.
36. Produce all documents addressing or discussing        2014–     In particular, Apple’s voice assistant Siri was released in 2011.
the distribution of Google Assistant or Google search     Present   Google Now, a predecessor voice assistant service to Google
services on IoT devices, including smart speakers,                  Assistant, was released in 2012. Amazon’s voice assistant, Alexa,
smart TVs, wearables, and automotive devices. For                   was released in 2014. Accordingly, documents dating back to 2010
clarity, this includes:                                             are relevant and within the reasonable temporal scope for this RFP.
a. Google’s product plans for IoT devices;
b. Google’s rationale for distributing IoT devices, or
for partnering to distribute Google products such as
Google Assistant on third parties’ IoT devices;
c. Google’s decision to manufacture its own IoT
devices, including devices that distribute Google
Assistant;
d. Google’s strategy for controlling search access
points on IoT devices;
e. The advantages of preinstallation of Google
Assistant on IoT devices; and
f. Voice assistant concurrency and Google’s lack of
participation in the Voice Interoperability Initiative.
39. Produce all documents addressing or discussing        2014–     Information relating to competition and quality in search advertising
the similarities or differences between forms of          Present   and the advertiser auction dating back to 2010 is relevant and
advertising, including search advertising, general                  proportional to Plaintiffs’ allegations, theories, and presentation of
search text advertising, display advertising, social-               the case related to Google’s early search distribution strategy,
media advertising, and any other forms of digital or                restrictive conduct, and competitive effects. See generally AC ¶¶ 4–
non-digital advertising.                                            10, 88, 97, 101, 108–10, 111–65.




                                                                    9
                            Case 1:20-cv-03010-APM Document 124-1 Filed 03/28/21 Page 11 of 11


44. Produce all documents describing Google’s             2014–
methodology in selecting which advertiser wins each       Present    In particular, Google’s search distribution and strategic relationships
search ad slot, including:                                           with partners, including Apple, began as early as 2002. Google’s
a. All components of Google’s search advertising                     search-advertising-revenue-share agreements with distribution
auction and algorithms;                                              partners began at least as early as 2005. Accordingly, documents
b. The nature and effect of any changes or                           dating back to 2010 are relevant and within the reasonable temporal
modifications thereto (including all reports describing              scope for this RFP.
the measures of any such inputs such as beta, or the
quality cost of an ad used in the LTV auction scoring
formula over time). By way of example and not
limitation, some exemplar measurements can be
found in GOOG-DOJ-10776576;
c. Respond simulation tools, including AR-SIM; and
d. Advertiser experiment framework, including
advertiser experiments.
45. Produce all documents addressing or discussing        2014–
search advertising headroom and price indices,            Present
including:
a. How Google calculates search advertising
headroom and price indices;
b. The role of customer data (including ROI or
ROAS information) in calculating or capturing search
advertising headroom and price indices;
c. Any studies or analyses related to search
advertising headroom and price indices; and
d. Any documents discussing the impact of Google’s
search advertising auction or algorithms on search
advertising headroom and price indices (including the
impact of changes such as Holy Load, Holy Grail,
and any change to the number or size of the search
ads).




                                                                    10
